                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    THE KING/MOROCCO                                         CIVIL ACTION

    VERSUS                                                      NO. 18-8961

    RANGE ROVER NEW ORLEANS                                SECTION “R” (3)



                             ORDER AND REASONS


       The Court has received plaintiff The King/Morocco’s motion to

reconsider his status in forma pauperis. 1 Because plaintiff has neither cured

his application’s prior defect nor established his inability to pay fees, the

Court denies his motion.



I.     BACKGROUND

       This case arises from an allegation of workplace discrimination. 2

Plaintiff alleges that he went to the place of business of defendant Range

Rover of New Orleans to apply for a job, but he “was not allowed to interview

for any position.” 3    Plaintiff alleges that defendant’s conduct “mentally

affected [him] in a negative way,” including “hurt[ing him] emotionally” and


1      R. Doc. 7.
2      See R. Doc. 1 at 4.
3      Id.
“traumatiz[ing]” him. 4 As a result of this alleged conduct, plaintiff states

various causes of action, from “fraud” and “collusion” to “discrimination”

and “genocide.”5     Plaintiff requests relief in the form of $3 million in

“certified gold [b]ars.”6

      Plaintiff attaches to his complaint a notice from the Equal Employment

Opportunity Commission, in which the EEOC closes his charge of

discrimination against Range Rover New Orleans.7 The notice is addressed

to Myron G. Simms, Jr., 8 the individual whose personal information appears

to have been provided when filing the employment discrimination charge.9

      At the time of filing his complaint, plaintiff also filed an application to

proceed in forma pauperis.10 The Magistrate Judge denied this pauper

application without prejudice, because the application did not have a

“properly signed declaration.”11 Specifically, the application displayed the

“[a]utograph” of “The King/Morocco.” 12        And the Court was unable to




4     Id.
5     See id. at 5.
6     Id.
7     See R. Doc. 1 at 7-11.
8     See, e.g., id. at 9.
9     See id. at 10.
10    R. Doc. 2.
11    R. Doc. 3 at 2.
12    Id. at 1.
                                       2
ascertain whether this moniker was an alias for the Simms referenced in the

EEOC charge.13

      Plaintiff then filed a motion to set aside the Magistrate Judge’s order,14

and attached a new motion to proceed in forma pauperis. 15 The Court

denied the motion to set aside the Magistrate Judge’s order as untimely, 16

and denied the pauper application—to the extent it could be construed as a

renewed motion—for the same reasons the Magistrate Judge denied the

earlier motion. 17

      Plaintiff now submits a new pauper application. 18 To the application,

plaintiff attaches documents that he claims show he “has filed Affidavits of

Sovereignty” and that his “appellation is The King/Morocco.”19



II.   DISCUSSION

      The Court previously denied plaintiff’s pauper application for failing to

state whether “‘The King/Morocco’ is the alias of Simms.”20 The Court finds




13    See id. at 1.
14    R. Doc. 4.
15    See id. at 3-4.
16    See R. Doc. 6 at 1.
17    See id. at 2.
18    R. Doc. 7.
19    R. Doc. 7-1 at 1.
20    See R. Doc. 3 at 1; R. Doc. 6 at 2.
                                        3
that the additional documents submitted by Simms do not correct this

deficiency.   For instance, plaintiff provides a notarized “Affidavit of

Sovereignty,” which contains the “[a]utograph” of “The King/Morocco,”

under which appears to be the signature “Myron Simms” and the printed

name “Myron Gerard Jr Simms [sic].”21         While this affidavit evinces a

connection between Simms and The King/Morocco, it does not explain the

nature of this relationship. Rather, the document appears to invoke various

treaties, constitutions, and declarations.22 Further obfuscating the matter,

another attachment states that “The King/Morocco [i]s the attorney-in-fact

appointed by Myron Gerard Simms Jr.”23 In short, the Court instructed

plaintiff simply to identify whether “The King/Morocco” is an alias for

Simms, and plaintiff has not done so.

     Even if the Court were to find that plaintiff cured this procedural

deficiency, his filing does not establish on the merits that he may proceed in

forma pauperis. The Court may authorize a litigant to proceed in forma

pauperis if he cannot pay the Court’s fees. See 28 U.S.C. § 1915(a)(1). The

Court has wide discretion in denying an application to proceed in forma

pauperis, particularly in civil cases where courts “should grant the privilege


21   R. Doc. 7-1 at 4.
22   See id.
23   Id. at 6.
                                        4
sparingly.” Flowers v. Turbine Support Div., 507 F.2d 1242, 1244 (5th Cir.

1975), superseded by statute on other grounds, Prison Litigation Reform

Act, 28 U.S.C. § 1915, as recognized in Thompson v. Drewry, 138 F.3d 984,

985-86 (5th Cir. 1998). Plaintiff’s most recent financial affidavit shows that,

in the past twelve months, he has received business income and income from

other sources, including “$3,000-$4,000” and “$192 SNAP [b]enefits.”24

Other than listing a negative account balance of $10, though, plaintiff

indicates that he does not have any monthly expenses, any financial

obligations, or any type of debt. 25       Based on the financial information

provided by plaintiff, therefore, the Court does not find him unable to pay

the Court’s fees and costs.



III. CONCLUSION

      For the foregoing reasons, the Court DENIES WITH PREJUDICE

plaintiff’s motion to proceed in forma pauperis.


       New Orleans, Louisiana, this _____
                                     14th day of November, 2019.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE

24    See R. Doc. 7 at 1.
25    See id. at 2.
                                       5
